Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00535-CV

                                          Fernando ARIAS,
                                              Appellant

                                                   v.
                                       Erica Jo ARIASAppellee
                                           Erica Jo ARIAS,
                                               Appellee

                     From the 438th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-04141
                          Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 9, 2013

DISMISSED FOR WANT OF PROSECUTION

           On July 3, 2013, appellant filed a notice of appeal from the trial court’s judgment signed

June 6, 2013. The record was due August 5, 2013, sixty days after the judgment was signed. See

TEX. R. APP. P. 35.1. On August 7, 2013, the District Clerk of Bexar County filed a notification

of late record stating the clerk’s record had not been filed because appellant had not paid or made

arrangements to pay the clerk’s fee to prepare the record and is not entitled to appeal without

paying the fee. On August 9, 2013, we ordered appellant to provide written proof to this court on

or before August 19, 2013, that either (1) the clerk’s fee has been paid or arrangements had been
                                                                                    04-13-00535-CV


made to pay the clerk’s fee; or (2) he is entitled to appeal without paying the clerk’s fee. We

cautioned appellant that if he failed to respond within the time provided, his appeal would be

dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b). Appellant has not filed a response.

       We therefore order this appeal dismissed for want of prosecution. We further order that

appellee, Erica Jo Arias, recover her costs of this appeal from appellant.



                                                  PER CURIAM




                                                -2-